Order of disposition, Family Court, Bronx County (Gail Roberts, J.), entered on or about December 8, 1997, terminating respondent’s parental rights to the subject child upon a finding of mental illness, and committing guardianship and custody of the child to petitioner agency and the Commissioner of the Administration of Family Services, unanimously affirmed, without costs.
The uncontroverted testimony of the court-appointed psychiatrist provided clear and convincing evidence that respondent’s substance abuse was not the cause of her mental illness, and that she is presently and for the foreseeable future unable, by reason of such illness, to care adequately for the child. That the psychiatrist did not review a portion of respondent’s clinical records is not, by itself, reason for discrediting his testimony. Given a record establishing present and future inability to care for the child, a dispositional hearing was not necessary in order to find that termination of respondent’s parental rights is in the child’s best interests (see, Matter of Joyce T., 65 NY2d 39, 46), and, for purposes of such a finding, it makes no difference that the child is not in an adoptive home (see, Matter of Roselyn Mercedes F., 238 AD2d 222). Concur— Sullivan, J. P., Rosenberger, Tom and Lerner, JJ.